DETAILED ACTION
Disposition of Claims
Claims 73-92 are pending.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20210214462A1, Published 07/15/2021.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 73-92 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 73-92 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  It is suggested that the claims be amended to read upon “isolated host cell” to distinguish the host cell from being interpreted as a human organism.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 73 is drawn to an isolated host cell engineered to express a protein in fucosylated and afucosylated forms at a predetermined ratio, wherein: (i) the isolated host cell is a GDP-keto-6-deoxymannose-3,5-epimerase,4-reductase (FX) knockout host cell and has substantially no FX activity, or (ii) the isolated host cell is a GDP-D-mannose-4,6-dehydratase (GMD) knockout host cell and has substantially no GMD activity.
Further limitations on the isolated host cell of claim 73 are wherein the host cell is a FX knockout host cell (claim 74); wherein the host cell is a FX knockout host cell having FX knocked out in all alleles (claim 75); wherein the host cell has no FX activity (claim 76); comprising an expression vector comprising a nucleic acid encoding the protein (claim 77); wherein the protein is a Fc-containing protein (claim 78); wherein the Fc-containing protein is an antibody (claim 79); wherein the host cell is a GMD knockout host cell (claim 80); wherein the host cell is a GMD knockout host cell having GMD knocked out in all alleles (claim 81); wherein the host cell has no GMD activity (claim 82); comprising an expression vector comprising a nucleic acid encoding the protein (claim 83); wherein the protein is a Fc-containing protein (claim 84); wherein the Fc-containing protein is an antibody (claim 85); wherein the host cell is a eukaryotic cell (claim 86); wherein the host cell is a mammalian cell (claim 87); wherein the mammalian cell is a Chinese hamster ovary (CHO) cell (claim 88); wherein the CHO cell is selected from the group consisting of a DP12 cell, a DUXB-11 derived DHFR-deficient DP12 cell, a CHO-K1 cell, a DHFR-positive CHO-K1 cell, and a CHOKIM cell (claim 89); wherein the FX or GMD gene in the host cell is knocked out by a sequence deletion or by a sequence addition or substitution (claim 90); wherein the FX or GMD gene is knocked out using: (a) a clustered, regularly interspaced, short palindromic repeats (CRISPR) system; (b) a transcription activator-like effector nuclease (TALEN) system; (c) a zinc-finger nuclease (ZFN) system; or (d) a meganuclease system (claim 91); and a cell culture comprising: (a) an isolated host cell engineered to express a protein in fucosylated and afucosylated forms at a predetermined ratio, wherein the host cell is a FX knockout host cell and the host cell comprises substantially no FX activity or the host cell is a GMD knockout host cell and the host cell comprises substantially no GMD activity; and (b) a culture medium comprising a fucose source at about 0.01 mM to about 1 mM (claim 92).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 73, 80-82, 86-88, 90, and 92 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ripka et. al. (Ripka J, et. al. Somat Cell Mol Genet. 1986 Jan;12(1):51-62.; CITED ART OF RECORD; hereafter “Ripka”) as evidenced by Ripka et. al. (Ripka J, et. al. Arch Biochem Biophys. 1986 Sep;249(2):533-45.; CITED ART OF RECORD; hereafter “Ripka-1986”.)
The Prior Art
Ripka teaches a mammalian cell line derived from Chinese hamster ovary (CHO) cells, Lec13, that lacks the ability to fucosylate proteins because said cell line lacks GDP-D-mannose-4,6-dehydratase (GMD), as evidenced by Ripka-1986 (abstract).  Ripka teaches growing the cell line in media supplemented with L-fucose at varying concentrations and analyzing the amount of fucosylated proteins produced by said cell lines (p. 52, “Materials and Methods: Determination of Lectin-Resistance”.)  Because the “predetermined level of fucosylation” or “ratio” or “level” of desired fucosylation is not specifically outlined in the instant claims, said limitations can be interpreted broadly as reading upon the production of proteins that would comprise or completely lack fucosylation, making the levels “zero”, thus anticipating the methods of instant claims 73, 80-82, 86-88, and 90.  Ripka teaches growing cell lines in media lacking fucose before growing said selected mutant cells in media comprising fucose (p. 52; “Materials and Methods: Cell Culture to Determination of Lectin-Resistance”; instant claim 92.)  Ripka teaches growing the Lec13 cells in either 10mM or 1mM of fucose (Table 5; instant claim 92.)
For at least these reasons, Ripka teaches the limitations of instant claims 1, 6, 11-12, 20, 43-44, 49, 60, and 72, and anticipates the instant invention.

Claims 73, 80-90, and 92 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helman et. al. (US20140005368A1, Pub. 01/02/2014, Priority 03/06/2011; hereafter “Helman”.)
The Prior Art
Antibody-dependent cellular cytotoxicity (ADCC) has recently been identified as one of the critical mechanisms underlying the clinical efficacy of therapeutic antibodies, especially anticancer antibodies. Therapeutic antibodies fully lacking the core fucose of the Fc oligosaccharides have been found to exhibit much higher ADCC in humans than their fucosylated counterparts. 
Helman teaches a method of selecting cells from CHO cell lines which are mutated and fail to fucosylate proteins (entire document; see abstract.)  Helman teaches contacting the cells with a chemical agent such as methotrexate (MTX) to induce mutations within the CHO cells (abstract; ¶[0014]).  Helman teaches selecting cells which are useful for expressing recombinant proteins, such as antibodies, that are afucosylated, and that antibodies with low fucose levels have enhanced ADCC (abstract; ¶[0006]; instant claims 83-87).  Helman teaches that cells produces in YB2/0 cells may have varying fucose content (¶[0006]) but that blocking GMD activity or mutating the FX protein can block fucosylation.  Helman teaches selecting cells with zero fucose content, thus making “zero” the pre-determined level desired for fucose, wherein said cells are mutated for GMD, and cell lines expanded from said mutated GMD cell, such as CHO-derived LEC13 cells deficient for GMD (¶[0007][0010]; instant claims 73, 80-82, 88, 90).   Helman teaches the cells that can have the mutated GMD include CHO-S, CHO-K1, and DUX-B11 (¶[0035]; instant claim 89).  Helman also teaches that the cell line can be modified in such a way that the fucosylation of a protein expressed within the cell is linearly dependent on a concentration of external fucose (reference claims 18, 22, 34-35; Fig. 48; ¶[0677] – 3.5 ug/mL fucose at 164.2 mg/mmole is about 0.02 mM fucose; instant claim 92).  Helman teaches growing the cells in media comprising 0.1 to about 50 ug/ml of fucose (Fig. 18; claim 92).  While Helman teaches deletion of GMD from cells, Helman also teaches that deletion of FX from cells was also performed as well in the art (¶[0009]).  
For at least these reasons, Helman teaches the limitations of instant claims 73, 80-90, and 92, and anticipates the instant invention encompassed by said claims.


Claims 73-91 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Prasad et. al. (US20190112358A1, Pub. 04/18/2019, Priority 11/15/2014; hereafter “Prasad”.)
The Prior Art
Prasad teaches altering signaling pathways in cells to produce partially fucosylated and non-fucosylated proteins (entire document; see abstract.)  Prasad teaches cells, such as CHO, CHO-K1, and DUX-B11 cells, comprising a nucleotide vector encoding an endonuclease editing system such as CRISPR-Cas9 (reference claims 1-10; instant claims 86-91) wherein said system generates fucose knockout cells that have fucosylation ranging from 0-100% (reference claims 11-12) wherein the CRISPR-Cas9 system targets GMD (reference claims 13, 17) or FX (¶[0132]; instant claims 73-76, 80-82).  Prasad teaches the cell lines lacking fucosylation can be used to expressing DNA sequences encoding recombinant antibodies (¶[0156-0158]; instant claims 77-79, 83-85).  Prasad teaches adding fucose to the growth medium at various levels (reference claim 17; ¶[0080][0196][0596]).
For at least these reasons, Prasad teaches every limitation of instant claims 73-91, and anticipates the instant invention encompassed by said claims.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 92 is rejected under 35 U.S.C. 103 as being unpatentable over Prasad as applied to claims 73-91 above, and further in view of Helman (supra).
The Prior Art
The teachings of Prasad and Helman have been set forth supra.  While Prasad teaches the method of generating a cell culture which comprises a CHO or CHO-derived cell line lacking FX or GMD, and that the culture medium may be adjusted with external fucose to alter the amount of fucosylation generated on proteins expressed from those cells, such as antibodies, Prasad never explicitly teaches exact concentrations of external fucose ranging from about 0.01 mM to about 1 mM.  However, given the teachings of Helman (detailed supra), such an optimization to this amount would be obvious to a skilled artisan, thus rendering the limitations of instant claim 92 obvious.
It would have been obvious to one of ordinary skill in the art to modify the methods and compositions taught by Prasad in order to optimize the amount of external fucose to add to the mutated cell line medium, thereby generating a system where one could alter the amount of fucosylation present on generated cells.  One would have been motivated to do so, given the suggestion by Helman of the mM ranges of fucose that could be added to alter the amount of fucose on the proteins.  There would have been a reasonable expectation of success, given the knowledge that Helman performed this successfully in a similar cell system.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 73-92 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. US 10,975,168 B2 in view of Prasad (supra). Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn towards host cells which have a loss of FX and are used to express proteins, such as antibodies, that are afucosylated or have adjustable amounts of fucosylation due to the amount of external fucose provided in the cell culture system.  Both sets of claims provide that the cells are generated using such gene editing systems as CRISPR-Cas9 and that all alleles of FX have been altered in the cell.  The main difference between the instant claims and the ‘168 claims is that the ‘168 claims do not additionally call for a deletion of GMD, which also is within the pathway that converts mannose and/or glucose to GDP-fucose.  However, generation of such cells would be obvious given the teachings of Prasad, set forth supra, making the instant claims an obvious variant of the ‘168 claims.



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648